Citation Nr: 9908988	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-20 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
1991 for an award of special monthly compensation based on 
loss of use of the right foot.  

2.  Whether the October 1970 rating decision was clearly and 
unmistakably erroneous in failing to find loss of use of the 
right foot for purposes of special monthly compensation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1997 decision of the Department 
of Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied an effective date earlier than July 17, 1991 for an 
award of special monthly compensation based on loss of use of 
the right foot and found that clear and unmistakable error in 
the October 1970 rating decision had not been committed.  

It is noted that the issues of entitlement to a rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) and a rating in excess of 40 percent for a low back 
disability were previously certified on appeal.  By August 
1996 decision, the Board denied an increased rating for PTSD 
and remanded the claim of entitlement to a rating in excess 
of 40 percent for a low back disability for additional 
development of the evidence.  While the case was in remand 
status, by letters dated in September 1996 and February 1997, 
the veteran indicated that he no longer wished to pursue his 
appeal on the issue of an increased rating for a low back 
disability.  Thus, the Board finds that such issue is no 
longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without authority to 
proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (1998).  Thus, the issues currently in appellate 
status are as set forth on the cover page of this decision.

It is noted that in June 1997, in connection with this 
appeal, the veteran requested a personal hearing before a 
Member of the Board at the RO.  However, a subsequent Report 
of Contact in December 1998 indicates that the veteran 
withdrew his request for a Board hearing, stating that he was 
satisfied with his October 1997 hearing before a Hearing 
Officer in Oakland.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Any error by the RO in the October 1970 rating decision 
in failing to consider the regulations pertaining to loss of 
use of the foot for purposes of special monthly compensation 
would not have produced a manifestly different result to 
which reasonable minds could not differ had the error not 
been committed as the medical evidence before the RO at that 
time did not undebatably show that the veteran had loss of 
use of the right foot.  

3.  On July 17, 1991, the veteran's initial claim of 
entitlement to special monthly compensation based on loss of 
use of the right foot was received at the RO.  

4.  The record contains medical evidence from which to 
ascertain that the veteran had loss of use of the right foot 
on July 17, 1990.


CONCLUSIONS OF LAW

1.  The October 1970 rating decision which did not find loss 
of use of the right foot for purposes of special monthly 
compensation was not clearly and unmistakably erroneous.  38 
U.S.C.A. 5107, 7105 (West 1991); 38 C.F.R. 3.105(a) (1998).

2.  The criteria for an effective date of July 17, 1990 for 
an award of special monthly compensation based on loss of use 
of the right foot have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in October 
1968 the vehicle in which he was riding struck a land mine.  
As a result, he sustained a traumatic amputation of the right 
hand through the mid carpal region, as well as a severe blast 
injury to the right foot, including an open comminuted 
fracture of the right os calcis and talus, extensive damage 
to the intrinsic muscles of the right foot and soft tissue of 
the medial plantar surface, damage to the posterior tibial 
nerve, and a laceration of the tibial artery.  

Following initial treatment of his injuries, the veteran was 
transferred stateside for continued treatment and therapy.  
According to the February 1969 hospitalization summary, at 
the time of discharge, the veteran's posterior tibial 
pulsation on the right was absent and there was diminished 
circulation in the right foot.  There was anterior tibialis 
function of the right, but it was very weak with dorsiflexion 
limited to a -20 degrees of neutral or from 20 degrees of 
plantar flexion to 40 degrees of plantar flexion, with an 
active range of motion of 20 degrees, inversion of 5 degrees, 
and eversion of 10 degrees.  The veteran was able to flex all 
toes on the right with fair strength and extend all toes 
except the big toe, which had only trace function.  There was 
no active or passive subtalar motion present in the right 
foot.  There was anesthesia over the distribution of the 
medial plantar nerve and loss of abduction and adduction of 
the right foot.  

The discharge summary further noted that the veteran was 
ambulatory in a wheelchair or on modified crutches, with only 
partial weight bearing on the right.  He was reportedly being 
fitted for a molded right arch support to redistribute weight 
on the plantar surface of the right foot to alleviate pain on 
ambulation in the region of his calcaneal fracture.  However, 
it was noted that the veteran might require surgical 
arthrodesis of the right subtalar joint if pain on ambulation 
persisted with a molded arch support.  It was felt that the 
veteran was capable of gainful employment which did not 
require the use of two hands and did not require prolonged 
standing or walking long distance or walking over rough 
terrain.  

The diagnoses on discharge included limitation of motion of 
the right ankle, severe incomplete neuropathy of the 
posterior tibial nerve with loss of function of the intrinsic 
musculature of the right foot, neuroma of the medial plantar 
nerve, and anesthesia of the plantar surface of the foot 
innervated by the medial plantar nerve, arthritis due to 
trauma of the subtalar joint with X-ray evidence of loss of 
joint space and absence of motion clinically.  Due to the 
veteran's injuries, it was recommended that he be medically 
discharged from service and transferred to a VA facility for 
continued treatment and therapy.  

According to a March 1969 Physical Evaluation Board (PEB) 
report, the veteran was determined to be unfit for further 
military duty due to loss of use of one hand and one foot.  
The PEB report indicates that "[t]he Board considered that 
the extensive injury to the muscles, nerves, and arthritis of 
the foot was the equivalent of foot, loss of use of, and 
should be so rated."

Following his discharge from service, the veteran filed a 
claim for VA compensation benefits.  In his initial 
application received in April 1969, he requested service 
connection for an amputation of the right hand, as well as a 
right foot injury and ankle fracture.  

By April 1969 rating decision, the RO granted service 
connection for residuals of shell fragment wounds to the 
right hand and a comminuted fracture of the right os calcis 
with tibial nerve paralysis and neuroma, and assigned a 100 
percent convalescent rating under the provisions of 38 C.F.R. 
§ 4.28, as well as special monthly compensation for 
anatomical loss of the right hand.  By May 1969 letter, the 
RO notified the veteran of its decision and advised him that 
he would be recalled for VA medical examination within six 
months.  He did not appeal the decision within the one year 
prescribed period.

Later that month, the veteran filed a claim for an Automobile 
or Other Conveyance and Adaptive Equipment.  On his 
application, he checked the box indicating that he had loss 
of one hand, but did not check the box indicating that he had 
lost a foot.  Later that month, his claim was granted.

In August 1970, the veteran underwent VA medical examination.  
The history of the veteran's in-service injuries was reviewed 
and the examiner noted that the veteran had since undergone 
fusion of the os calcis and talus.  The veteran's complaints 
included mild phantom limb symptoms.  He reported that he 
could walk for approximately half a day without pain, after 
which he had to stop weight bearing due to pain.  He 
indicated that he was currently taking pain medication for 
the right foot.  Physical examination of the right foot 
demonstrated 10 degrees of dorsiflexion, 30 degrees of 
plantar flexion, marked widening of the heel with os calcis 
fracture.  There was a well-healed scar along the medial 
aspect of the foot which was tender to palpation. He had 
marked diminution of sensation on the plantar aspect of the 
foot.  The examiner also noted that the veteran had lost some 
function of the toes which were beginning to claw, as well as 
the intrinsic muscles of the right foot.  The examiner 
indicated that the veteran's claw toes would progress over 
time.  There was atrophy of the right forefoot and loss of 
muscle mass.  X-ray examination showed that the right ankle 
was within normal limits, as well as an old fracture of the 
calcaneus with marked loss of volume.  The diagnoses included 
os calcis fracture with no subtalar motion.  

By October 1970 rating decision, the RO assigned a 70 percent 
rating for traumatic amputation of the right hand at the 
wrist (under Diagnostic Code 5124) and a 30 percent rating 
for os calcis with no subtalar motion (pursuant to 5278-
5284); both ratings were effective February 1, 1971, the day 
following the expiration of the prestabilization rating.  The 
veteran was also found entitled to special monthly 
compensation pursuant to 38 U.S.C.A. § 314(k) (now section 
1114(k)) on account of anatomical loss of the right hand.  
The veteran was informed of that rating decision by November 
1970 letter, but he did not appeal the decision within the 
one year prescribed period.

In August 1979, the veteran filed a claim for increased 
rating, stating that his service-connected disabilities had 
worsened.  By letter dated later that month, the RO advised 
him that he should submit or identify medical evidence in 
support of his claim.  In response, he submitted a March 1979 
VA outpatient treatment record showing treatment for an ear 
infection.  By January 1980 rating decision, the RO denied 
his claim and notified him of its decision by February 1980 
letter.

In a May 1980 letter, the veteran indicated that he had been 
receiving treatment at the Sacramento VA outpatient clinic 
and requested that the RO obtain the records for purposes of 
an increased rating.  The RO obtained VA clinical records for 
the period of November 1979 to June 1980.  These records show 
that in November 1979, the veteran sought treatment and 
reported that he had injured his right foot in a blast injury 
in service, had undergone several subsequent repair 
surgeries, including a subtalar arthrodesis, and was 
experiencing pain and difficulty walking.  The veteran 
reported that he had been wearing regular shoes, but had pain 
in the right great toes, ankle area, and Achilles area.  
Physical examination showed ankle movements of 25 degrees, 
but inversion and eversion and midfoot movements were nil.  
The interphalangeal joint of the hallux lacked 10 degrees of 
active extension and flexed to 30 degrees with a heavy 
callous at the tip indicating active flexion to assist in 
weight bearing.  There was tenderness of the plantar aspect 
of the heel where a bony prominence was palpable.  The 
impressions were subtalar fusion of the right foot, traumatic 
arthritis of the midtarsal joint of the right foot and 
painful callus, distal end hallux.  Surgery was recommended, 
but the veteran was advised that surgical removal of the bony 
prominence from the calcaneus or fusion of the 
interphalangeal joint could not guarantee relief of symptoms.  
He was also advised that fusion of the hallux might cause 
some limitation of function since it would eliminate a 
portion of the push off which he currently accomplished by 
flexion of the interphalangeal joint.  

The veteran opted for physical therapy and underwent an 
initial evaluation in April 1980.  It was noted that he was 
ambulatory and in no acute distress.  His complaints included 
painful rigid right hallux so that when he ambulated, there 
was no toe push off and a callous on the medial side of the 
right great toe.  He stated that he did not wear special 
orthopedic shoes or arch supports.  In May 1980, he reported 
that physical therapy had resulted in some increased mobility 
of the right foot, although pain was still present.  

By July 1980 rating decision, the RO continued the ratings 
previously assigned, including special monthly compensation 
for anatomical loss of the right hand.  The veteran was 
notified of this decision by letter dated later that month, 
but he did not appeal within the one year prescribed period.

By letter received at the RO on July 17, 1991, the veteran 
again filed a claim for increased rating for his service-
connected disabilities.  He also requested consideration of 
separate disability ratings for each of his right foot 
disabilities, as well as special monthly compensation based 
on loss of use of the right foot.  

In support of his claim, the RO obtained VA outpatient 
treatment records for the period of July to September 1991.  
These records show that in July 1991, the veteran sought 
treatment for pain in the right foot.  The assessment was 
progressive limitation of right foot motion secondary to pain 
and arthritis.  The remaining clinical records pertain to 
psychiatric treatment.

The veteran was afforded a VA medical examination in 
September 1991 at which he reported that he had constant pain 
in his right ankle, particularly with prolonged standing, as 
well as swelling at the end of the day.  He stated that he 
developed hammer toes shortly after the injury and they had 
persisted to the present day.  In addition, he stated that he 
had difficulty finding shoes and that he develops large 
calluses over the end of his right great toe.  On physical 
examination, the veteran walked with a right leg limp.  He 
was unable to perform heel toe walking due to the right foot 
and ankle abnormality.  Examination of the right foot showed 
marked deformity of the right heel and loss of height at the 
os calcis.  On the medial aspect, near the plantar surface, 
there was a depressed adherent tender surgical scar.  Range 
of motion of the ankle showed dorsiflexion of 10 out of 10 
degrees, plantar flexion was 20 out of 45 degrees, inversion 
was 5 out of 30 degrees and eversion was 0 out of 20 degrees.  
There was mild to moderate hammer toe deformity of the first 
through fifth toes and a large callous formation on the tip 
of the right great toe.  The diagnosis was os calcis fracture 
with tibial nerve paralysis and hammertoe deformity and 
callosities.  

By July 1992 rating decision, the RO recharacterized the 
veteran's right foot disability as follows:  status post 
right ankle fracture with limitation of motion (20 percent), 
hammertoes of the right foot (10 percent), tender surgical 
scar of the right ankle (10 percent), and paralysis of the 
right tibial nerve (10 percent).  These ratings were made 
effective July 17, 1991, the date of receipt of the veteran's 
claim.  His combined disability rating was increased to 90 
percent, including special monthly compensation for 
anatomical loss of the right hand.  

Subsequently obtained VA outpatient treatment records show 
that in March 1992, the veteran again sought treatment for 
intermittent right foot muscle weakness for the past two 
months.  Pain medication was prescribed.  At a May 1992 
orthopedic examination, his right foot showed no inversion or 
eversion with severe scarring and flattening of the heel.  
The veteran reported that for the last several days, he had 
had increased foot pain; however, he indicated that his pain 
had improved and he wished to return to his job at the VA 
outpatient clinic.  The impression was traumatic arthritis 
and fracture of the right foot.  In September 1992, he had an 
initial physical therapy evaluation of his low back.  He was 
able to ambulate and was described as in no acute distress.  
Later that month, he sought treatment and reported extreme 
pain due to jamming of the great toe.  Physical examination 
showed a crusty build-up of the distal right toe.  

The veteran was again afforded a VA medical examination in 
April 1993 at which he complained of difficulty walking 
secondary to ankylosis in the right great toe.  He stated 
that he had to walk with his right foot straight up and down 
and had reduced arches of the right foot.  He stated that he 
had constant pain in the right metatarsal phalangeal and 
interphalangeal joint, worse after activity.  He also 
complained of swelling in these joints at the end of the day 
and complained of building up of calluses over the nail bed 
requiring frequent trimming.  He described a history of 
instability of the right ankle, approximately once weekly, as 
well as pain and swelling.  He indicated that he wore a right 
ankle brace when he had to walk more than one or two hours.  
On physical examination, he was noted to ambulate without 
support and his gait was normal.  The right ankle revealed 
mild synovial thickening and there was a calcaneus spur 
distal to the attachment of the Achilles tendon which is 
nontender.  Dorsiflexion was 10 degrees and plantar flexion 
was at 10 degrees.  Inversion and eversion were 0 degrees.  
The right foot showed partial loss of the right big toenail 
with crusting over the tip of the toes.  Flexion of the 
metatarsal phalangeal joint was at 30 degrees and extension 
was at 0 degrees.  Abduction and adduction were not possible.  
Flexion was at 30 degrees and extension was not possible.  
There was a claw toe deformity of the second, third, fourth 
and fifth toes and a six inch scar along the border of the 
right foot with flattening of the arches.  There was reduced 
sensation over the plantar and dorsum of the right foot.  X-
ray study of the right foot and ankle showed no significant 
interval change since 1979.  The diagnoses included right 
hallux rigidus with post-traumatic arthritis, partial loss of 
the right big toenail, right pes planus, right ankle pain and 
restricted mobility secondary to post-traumatic arthritis, 
and right claw toe deformity. 

By March 1994 rating decision, the RO denied the veteran's 
claim for special monthly compensation based on loss of use 
of the right foot.  

In July 1994, the veteran again underwent VA medical 
examination.  The veteran described his in-service right foot 
injury and indicated that since that time, he had developed 
hammertoes, loss of sensation over the bottom of his foot and 
over his toes.  He also indicated that he was unable to 
actively bend his right great toe, that he had arthritis of 
the right ankle with constant pain and chronic swelling 
especially at the end of a long day, as well as extensive 
heel calluses.  The veteran stated that the largest amount of 
walking he did was from his car to his desk at work.  He 
avoided steps and indicated that he was only able to climb 
one flight without major problems.  He stated that when 
weight bearing, he stood primarily on his left foot.  The 
veteran stated that if he had to be on his feet for any 
length of time, he would wear a foot brace with metal 
embedded at his shoe.  On physical examination, the right 
ankle showed passive range of motion from 10 to 40 degrees.  
He was unable to actively move his foot from 10 degrees of 
eversion.  Examination of the right foot showed loss of the 
distal half of the right great toenail.  There was a bony 
prominence under the heel, with decreased arch of the right 
foot.  Examination of the big toes showed passive range of 
motion from -10 to +10 degrees and the distal interphalangeal 
joint was passively moved from 10 to 2 degrees.  The veteran 
was not able to actively move the right great toe.  He was 
unable to walk on his heels, and was unwilling to attempt toe 
walking or stand on his toes because he feared that he would 
break his foot or experience increased pain.  There were 
slight hammertoe deformities of toes 2 through five and a 
stasis dermatitis over the dorsum of the foot and ankle.  The 
veteran walked with his foot flat and did not propel himself 
forward by movement of dorsiflexion.  The veteran walked in a 
flat manner with no dorsiflexion or plantar flexion of the 
right ankle.  Light touch was decreased over the dorsum of 
the right foot.  Motor testing showed strength in the right 
ankle to be 4/5 and 5/5 in the right great toe.  The examiner 
concluded that the combined weakness of the veteran's right 
foot as well as its passive range of motion limitations 
effectively in the process of gait made it behave as a rigid 
unit without benefit of dorsiflexion or plantar flexion of 
the foot, similar to what would be seen with a prosthetic 
device in an amputation.  

At a June 1995 personal hearing, the veteran's representative 
raised the issue of clear and unmistakable error, arguing 
that the October 1970 rating decision (and all subsequent 
rating decisions) were clearly and unmistakably erroneous in 
failing to award special monthly compensation based on loss 
of use of the right foot.  It was also argued that the 
October 1970 rating decision (and all subsequent rating 
decisions) were clearly and unmistakably erroneous in failing 
to assign separate disability ratings for muscle damage 
(under Diagnostic Code 5310), nerve damage (under Diagnostic 
Code 8525), hammer toes (under Diagnostic Code 5284), a right 
ankle fracture (under Diagnostic Code 5271), and a scar 
(under Diagnostic Code 7804).  The veteran testified that he 
felt he would be better served by a prosthetic device as he 
would have no more pain in his foot.  He stated that he was 
unable to use his foot in any other way than as a "peg."  
He indicated that he was unable to use the right foot for 
significant weight bearing, and could not use it at all for 
balance or propulsion.  

In July 1995, the veteran's representative clarified that the 
October 1970 rating decision was clearly and unmistakably 
erroneous in failing to assign an evaluation under Diagnostic 
Code 5310 for muscle damage and that this failure may have 
affected the denial of special monthly compensation based on 
loss of use of the right foot from 1971 to the present.  His 
representative also noted that the military had recognized 
that the veteran had total loss of use of the right foot at 
his separation from service.  Therefore, he argued that the 
October 1970 rating decision was clearly and unmistakably 
erroneous in failing to grant special monthly compensation 
for loss of use of the right foot.

By January 1996 decision, the RO found that the October 1970 
rating decision was clearly and unmistakably erroneous; 
specifically, it was found that because the veteran exhibited 
severe intrinsic muscle injury, loss of motion of the toes, 
and early clawing, an os calcis fracture with marked 
deformity and limitation of motion of the ankle, a 30 percent 
rating for severe injury should have been assigned under 
Diagnostic Codes 5284 and 5310, as well as a 20 percent 
rating for residuals of a right ankle fracture with 
limitation of motion under Diagnostic Code 5273 and 5271.  
The RO determined that the decision was not clearly and 
unmistakably erroneous in failing to assign a separate 
compensable rating for a scar, as such action would have been 
considered pyramiding under criteria then in effect; however, 
under current criteria, a separate rating for a tender scar 
was proper.  

As such, the following evaluations for the veteran's right 
foot disability were assigned:  intrinsic muscle injury of 
the right foot, severe (30 percent under Diagnostic Code 
5284-5310, effective February 1, 1971); post operative os 
calcis-talus fracture with deformity and limitation of motion 
of the right ankle (20 percent under Diagnostic Code 5273, 
effective February 1, 1971); hammertoes (10 percent under 
Diagnostic Code 5282, effective February 1, 1971); tender 
surgical scar (10 percent under Diagnostic Code 7804, 
effective July 17, 1991); and mild incomplete paralysis of 
the right tibial nerve (10 percent under Diagnostic Code 
8525, effective July 17, 1991).  It was noted that the 
separate disability evaluations did not change the combined 
disability ratings which remained 80 percent from February 1, 
1971 and 90 percent from July 17, 1991.  The issue of clear 
and unmistakable error in the October 1970 rating decision in 
failing to find loss of use of the right foot was not 
addressed.  The veteran was notified of this decision by 
February 1996 letter.

In a February 1996 letter, the veteran's representative again 
requested special monthly compensation based on loss of use 
of the right foot and again claimed that the October 1970 
rating decision was clearly and unmistakably erroneous in 
failing to award such special monthly compensation.  

By March 1996 decision, the Hearing Officer determined that 
the veteran was entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(b)(l) and 38 C.F.R. § 3.350(b), 
effective July 17, 1991, based on anatomical loss of one hand 
and loss of use of one foot.  In addition, he determined that 
the veteran was entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3), 
effective July 17, 1991, based on anatomical loss of one 
hand, loss of use of one foot, and additional service-
connected disabilities of degenerative disc disease and PTSD, 
independently ratable at 50 percent or more.  

In May 1996, the veteran's representative requested an 
earlier effective date based on clear and unmistakable error 
for the award of special monthly compensation based on loss 
of use of the right foot.  

In August 1997, R. Lai, D.P.M., indicated that he had been 
treating the veteran for almost 20 years for his right foot 
disability.  He indicated that he had reviewed the veteran's 
service medical records and his current VA treatment records 
and could find no change in the severity of the veteran's 
right foot disability since 1969.  He stated that, in his 
opinion, since 1969 the veteran had had no remaining right 
foot function that would be equally served by a prosthetic 
device.  

In October 1997, the veteran again testified at a personal 
hearing at the RO that his right foot condition had remained 
the same since his separation from service, at which time he 
was determined by the military to have had loss of use of the 
foot.  He stated that he had the same function now as he had 
then, in that he had to use a cane and a brace in order to 
ambulate.  He argued that the August 1970 VA medical 
examination was inadequate as the examiner "did not base his 
decision on the basis of the actual remaining function of the 
foot or whether the acts of balance and propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis."  

II.  Pertinent Law and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1998).  The effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.105(a) (1998), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet.App. 40, 43 (1993).  Broad-brush allegations of "failure 
to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44. 

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1,1999) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet.App. 310, 313- 14 (1992) 
(en banc)); VA O.G.C. Prec. Op. No. 12-95 (May 10, 1995).

III.  Analysis

The veteran contends that he should be awarded retroactive 
special monthly compensation based on loss of use of the 
right foot.  In essence, he argues that the condition of his 
right foot has been the same since his service separation and 
alleges that the October 1970 rating decision (and all 
subsequent rating decisions which did not find loss of use of 
the right foot) were clearly and unmistakably erroneous for 
having failed to consider applicability of the regulation 
regarding loss of use of a foot.

In determining whether the October 1970 rating decision 
contained clear and unmistakable error, the Board must review 
the evidence that was before the RO at that time.  38 C.F.R. 
§ 3.104(a).  As set forth above, a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
See Russell, 3 Vet. App. at 314.  The Board cannot resort to 
the benefit of hindsight to evaluate whether clear and 
unmistakable error existed in the RO's action in October 1970 
and thereafter.

In that respect, the Board notes that with extremely minor 
modifications not relevant here, VA regulations in effect 
from 1970 to the present have provided that loss of use of a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump with use of a suitable prosthetic appliance.  
See 38 C.F.R. §§ 3.350(a)(2), 4.63.

The determination will be made on the basis of the actual 
remaining function of the hand or foot, when the acts of 
grasping, manipulation, etc., extremity, or 
shortening of the lower extremity of 3 1/2 inches (9 
centimeters) or more, will be taken as a loss of use of the 
hand or foot involved.  Complete paralysis of the external 
popliteal nerve (peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be 
taken as loss of use of the foot.  38 C.F.R. § 4.63.

The evidence of record at the time of the October 1970 rating 
decision included the veteran's service medical records, his 
communications with the RO, and the August 1970 VA medical 
examination.  First, the Board notes that in none of his 
communications to the RO prior to July 1991 did the veteran 
claim or allege that he had loss of use of the right foot.  
While he now claims that he had effectively lost the use of 
his right foot at the time of his separation from service and 
has submitted a recent private medical opinion to that 
effect, this evidence was not associated with the record 
until after July 1991.  It has been held that subsequently 
developed evidence is not applicable in this respect.  Graves 
v. Brown, 6 Vet. App. 166, 171 (1994) (citing Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1994)).  Therefore, it may 
not be considered in determining whether there was clear and 
unmistakable error in rating decisions rendered prior to that 
time.  Russell, 3 Vet. App. at 313-4.  

Also of record at the time of the October 1970 rating 
decision were the veteran's service medical records in which 
a PEB concluded that the extensive injury to the veteran's 
right foot muscles and nerves, as well as arthritis of the 
right foot, were the equivalent of loss of use of the foot.  
While the findings of the PEB were certainly relevant to the 
RO determination, they were not controlling on the RO.  Each 
Federal agency must base its determination on its own 
regulatory criteria.  See e.g. Masors v. Derwinski, 2 Vet. 
App. 181 (1992); 38 C.F.R. § 3.101 (1996) (All decisions will 
conform to the VA statute and regulations).  

The record also contained the August 1970 VA medical 
examination report in which the examiner noted that the 
veteran was able to walk for approximately half a day without 
pain.  Physical examination of the right foot demonstrated 10 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
The examiner also noted that the veteran had lost some 
function of the toes and intrinsic muscles of the right foot; 
however, he did not conclude that the veteran had lost the 
use of his right foot.  

Notwithstanding the veteran's arguments, the Board finds that 
loss of use of the right foot was not clearly demonstrated on 
August 1970 VA medical examination.  There were no notations 
of abnormal gait or defective equilibrium, nor did the 
physician comment that no effective right foot function 
remained other than that which would have been equally well 
served by an amputation stump.  The situation is the same 
with other evidence which predates the July 17, 1991 
effective date.  

Based on the foregoing, the Board finds that clear and 
unmistakable error in the October 1970 rating decision (and 
those subsequent) has not been demonstrated.  The veteran did 
not specifically claim entitlement to special monthly 
compensation based on loss of use of the right foot prior to 
July 1991.  While this issue was arguably raised by the 
evidence of record (i.e., the PEB report) and thus arguably 
should have been considered by the RO, given the findings on 
the August 1970 VA medical examination, there is no basis for 
concluding that had the RO actually considered the pertinent 
regulations, loss of use would have been found.  

As indicated above, clear and unmistakable error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  In other words, even if it were assumed arguendo that 
the RO did err in failing to consider loss of use 
regulations, such an error would not have produced a 
manifestly different result to which reasonable minds could 
not differ since the medical evidence then of record did not 
undebatably show that the veteran had loss of use of the 
right foot.  See Fugo at 43-44.  In view of the foregoing, 
the Board concludes that clear and unmistakable error in the 
October 1970 rating decision (and those subsequent) which 
failed to find loss of use of the right foot has not been 
demonstrated.  38 C.F.R. § 3.105(a).

In reaching this decision, the Board has considered the 
veteran's allegations that the VA examination in August 1970 
was inadequate.  However, even if this assertion were true, 
it cannot form the basis of clear and unmistakable error.  
The failure to comply with the duty to assist cannot form a 
basis for a claim of clear and unmistakable error since such 
a breach creates only an incomplete, rather than an incorrect 
record.  See Caffrey v. Brown, 6 Vet.App. 377, 384 (1994).  
Nor may the failure to follow procedures in the VA 
Physician's Guide for Disability Evaluation Examinations be a 
basis for finding clear and unmistakable error because that 
guide was not a statute or regulation.  See Allin v. Brown, 6 
Vet.App. 207, 214 (1994).  Thus, the assertions in this 
respect do not provide a basis on which to find clear and 
unmistakable error in the October 1970 and all subsequent 
rating decisions.  

In the absence of clear and unmistakable error, the effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Evidence 
in a veteran's file which demonstrates that an increase in 
disability was "ascertainable" up to one year prior to the 
submission of a claim for VA compensation "should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
134-35 (1992).  

In this case, the record shows that the veteran's claim of 
entitlement to special monthly compensation based on loss of 
use of the right foot was first received at the RO on July 
17, 1991.  There is no evidence of record, nor does the 
veteran contend, that he submitted a claim (formal or 
informal) for such benefit prior to that time.  Having 
determined that his claim was received on July 17, 1991, the 
Board must now determine the earliest date in the year prior 
to the date of receipt of the claim as of which it is 
"factually ascertainable" that he had loss of use of the 
right foot as set forth in 38 C.F.R. § 4.63.

While the record contains no clinical evidence dated prior to 
July 1991 in which loss of use of the right foot was found or 
shown, in an August 1997 letter, R. Lai, D.P.M., indicated 
that in his opinion, since 1969 the veteran had had no 
remaining right foot function that would be equally served by 
a prosthetic device.  

Based on this evidence, and granting the veteran the benefit 
of the doubt, the Board finds that it is ascertainable from 
the evidence of record that the veteran had loss of use of 
the right foot at least one year prior to the date of receipt 
of his claim for special monthly compensation based on loss 
of use of the right foot.  Accordingly, an effective date of 
July 17, 1990 for special monthly compensation based on loss 
of use of the right foot is warranted.  38 C.F.R. § 
3.400(o)(2).



	(CONTINUED ON NEXT PAGE)










ORDER

An effective date of July 17, 1990 for an award of special 
monthly compensation based on loss of use of the right foot 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

The claim of clear and unmistakable error in the October 1970 
rating decision which failed to find loss of use of the right 
foot for purposes of special monthly compensation is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


